Case 3:20-cv-05784-BRM-DEA Document 39 Filed 10/14/20 Page 1 of 2 PageID: 1230




 Arnold B. Calmann (ACalmann@saiber.com)              Michael B. Levin (mlevin@wsgr.com)
 Katherine A. Escanlar (KEscanlar@saiber.com)         Jamie Y. Otto (jotto@wsgr.com)
 SAIBER LLC                                           WILSON SONSINI GOODRICH & ROSATI PC
 One Gateway Center, Suite 1000                       650 Page Mill Road
 Newark, New Jersey 07102                             Palo Alto, CA 94304-1050
 Telephone: (973) 622-3333                            Telephone: (650) 493-9300

 Natalie J. Morgan (nmorgan@wsgr.com)
 WILSON SONSINI GOODRICH & ROSATI PC
 12235 El Camino Real
 San Diego, California 92130
 Telephone: (858) 350-2300
 Attorneys for Defendants GAIN Capital
 Holdings, Inc. and GAIN Capital Group, LLC


                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


 OANDA CORPORATION,                    )
                                       ) Civil Action No. 20-05784-BRM-DEA
           Plaintiff,                  )
                                       ) SUPPLEMENTAL CORPORATE
      v.                               ) DISCLOSURE STATEMENT
                                       ) PURSUANT TO FEDERAL RULE OF
 GAIN CAPITAL HOLDINGS, INC., and GAIN ) CIVIL PROCEDURE 7.1
 CAPITAL GROUP, LLC,                   )
                                       )
           Defendants.                 )
                                       ) Document Filed Electronically
                                       )
                                       )


                  Pursuant to Federal Rule of Civil Procedure 7.1, Defendants GAIN Capital

 Holdings, Inc. and GAIN Capital Group, LLC (“Defendants”) make the following supplemental

 disclosures:

                  1.   Defendants are non-governmental corporate parties.

                  2.   Defendant GAIN Capital Group, LLC, is the wholly-owned subsidiary of

 GAIN Holdings, LLC, which is a wholly-owned subsidiary of Defendant GAIN Capital

 Holdings, Inc.


                                                  1
Case 3:20-cv-05784-BRM-DEA Document 39 Filed 10/14/20 Page 2 of 2 PageID: 1231




               3.    Defendant GAIN Capital Holdings, Inc., is the wholly-owned subsidiary of

 StoneX Group Inc.

               4.    Accordingly, StoneX Group Inc. is a publicly held corporation that is the

 ultimate parent of both Defendants.



 Dated: October 14, 2020                       Respectfully submitted,

                                               SAIBER LLC
                                               Attorneys for Defendants GAIN Capital
                                               Holdings, Inc. and GAIN Capital Group, LLC

                                               s/ Arnold B. Calmann
 Michael B. Levin (mlevin@wsgr.com)            Arnold B. Calmann (ACalmann@saiber.com)
 Jamie Y. Otto (jotto@wsgr.com)                Katherine A. Escanlar (KEscanlar@saiber.com)
 WILSON SONSINI GOODRICH & ROSATI PC           One Gateway Center, Suite 1000
 650 Page Mill Road                            Newark, New Jersey 07102
 Palo Alto, CA 94304-1050                      Telephone: (973) 622-3333
 Telephone: (650) 493-9300

 Natalie J. Morgan (nmorgan@wsgr.com)
 WILSON SONSINI GOODRICH & ROSATI PC
 12235 El Camino Real
 San Diego, California 92130
 Telephone: (858) 350-2300




                                               2
